Citation Nr: 0329133	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to April 
1947, and from October 1950 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by which the RO granted 
service connection and assigned an initial 10 percent 
disability rating for pes planus, effective April 7, 1998.  A 
notice of disagreement (NOD) was received in October 2000.  A 
statement of the case (SOC) was issued in November 2000, and 
a substantive appeal was received from the veteran later that 
month. 

As the claim for a higher evaluation for pes planus involves 
an original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

The veteran was scheduled for a hearing before a Board Member 
(Veterans Law Judge) at the RO (Travel Board Hearing) on 
April 11, 2003.  A notation on the notice to the veteran of 
the scheduled hearing indicated that the veteran had failed 
to report for that hearing.  However, in a written statement 
received at the RO approximately three weeks prior to the 
scheduled hearing, the veteran had asked that his hearing be 
rescheduled.  In this statement, he reported that he was 
unable to attend the scheduled hearing "due to previous and 
very urgent commitments," and he requested that the RO 
reschedule his hearing for any day between May 8, 2003 and 
June 10, 2003.  The record includes no finding that good 
cause for requesting a different hearing date has not been 
demonstrated, and the hearing has not been rescheduled, as 
timely requested.  See 38 C.F.R. § 20.704 (2003).

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304.  

Accordingly, this matters is hereby REMANDED to the RO for 
the following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing in accordance with his March 2003 
request (or as soon as is practicable).  
Unless the veteran indicates, preferably, 
in a signed writing, that the requested 
hearing is no longer desired, the hearing 
should be held, and the claims file 
thereafter transferred to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	
                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

